Exhibit 10.1 CONSULTING AGREEMENT This CONSULTING AGREEMENT (this "Agreement") is entered into as of September 1, 2012, by and between PROGRESSIVE CARE, INC., a Delaware corporation (the "Company") and SPARK FINANCIAL CONSULTING, INC., a Florida corporation, (the "Consultant"). WHEREAS, the Company desires to engage Consultant to provide certain Services (as defined in Section 3 below) for compensation, and Consultant desires to provide the Services to the Company, upon the terms and subject to the conditions set forth below. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Engagement. The Company hereby engages Consultant to provide the Services during the Term (as defined below), and Consultant hereby accepts such engagement to provide the Services during the Term (the "Engagement"). 2.Term of Engagement; Termination. a.Term. The Engagement shall commence on the date hereof and shall terminate on the 1st anniversary of this Agreement, unless earlier terminated in accordance with Section 2(b) below (the "Term"). b.Termination. This Agreement may be terminated by Consultant or the Company at any time upon thirty (30) days prior written notice of such termination to the other party. c.Effect of Termination. In the event of a termination of this Agreement, (i) Consultant shall still be entitled to receive all of the Consulting Shares (as defined in Section 4) and (ii) the Company shall reimburse Consultant for all expenses previously approved by the Company incurred by Consultant in connection with Consultant's Engagement. 3.Services to be Provided by Consultant. During the Term, Consultant shall provide services to the Company as set forth on Exhibit A, as well as any other services that are mutually agreed between the parties hereto (collectively, the "Services"). The parties hereto acknowledge and agree that the Services to be provided are in the nature of advisory services only, and Consultant shall have no responsibility or obligation for execution of the Company's business or any aspect thereof nor shall Consultant have any ability to obligate or bind the Company in any respect. Consultant shall have control over the time, method and manner of performing the Services. Consultant shall render such services as are from time to time requested by the Company's management. 4.Company Obligations. The Company shall make available if required to Consultant the following: a.
